MEMORANDUM **
Ky Ngoc Truong, a native of Vietnam and citizen of Sweden, petitions for review of the Board of Immigration Appeals’ order denying his second motion to reconsider. We dismiss the petition for review.
We lack jurisdiction to review the petition because the only agency order from which Truong has petitioned for review is not a final order of removal. See 8 U.S.C. § 1252(b)(9).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.